DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s election, without traverse, of Group I, claims 1-4, 7-9, 11-16 and 19 directed to a reinforced element is acknowledged.  Accordingly, claims 30-31, 33 and 40 are withdrawn from consideration at this time.

Claim Objections
Claim 1 is objected to because of the following informalities: The term “melting” is misspelled in line 12 of claim.  Appropriate correction is required.


Claim Rejections - 35 USC § 112
4.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


5.	Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 8 recites the broad recitation uniaxially oriented semi-crystalline, and the claim also recites a high tenacity polyethylene naphthalate which is the narrower statement of the range/limitation. . The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim1-4, 7-9 and 11-15 are rejected under 35 U.S.C. 103 as being unpatentable over Joachimi et al., U.S. Pre Grant Publication 2003/0130381 in view of Kubota, U.S. Pre Grant Publication 2006/0286362.
	Regarding claims 1, 7, 9 and 13, Joachimi discloses a thermoplastic molding composition comprising a laser transparent thermoplastic material; a reinforcing substance and carbon black [NIR laser energy absorbing material] present in the total composition at less than 0.1 wt% [0001 and 0026-0031]. Paragraph 0024 discloses that the laser absorbing material is transparent in layers up to 5 mm thick. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990)   Paragraphs 0032 and 0042 disclose that the laser transparent thermoplastic can include thermoplastic polyesters such as polyalkylene terephthalates wherein the thermoplastic material is transparent in a wavelength range of 700 to 1200 nm.  Paragraph 0050 discloses that the polyalkylene terephthalates can include polybutylene terephthalate or polyethylene terephthalate.  Paragraph 0007 discloses that polyesters such as polybutylene terephthalate (PBT) and polyethylene terephthalate (PET) are largely-transparent in a wavelength range of 800-1000 nm.  Paragraph 0007 discloses that polybutylene terephthalate and polyethylene terephthalate are partially crystalline thermoplastic polyester.  Applicant’s claim recites a low-crystallinity polyester.  Applicant’s claim is not specific to the degree of crystallinity of the polyester.  Examiner is corresponding the semi-crystalline polyesters of Joachimi as the low-crystallinity.  Paragraph 0109 discloses that the reinforcing substance can include glass fabrics.  
	Joachimi is silent to the filaments being oriented in a first direction and a second direction that is perpendicular to the first direction.  Joachimi does disclose the use of glass fabrics.  Kubota discloses a composite material comprising a polymer matrix including a polyester [0027], fibers such as glass fibers wherein the fiber geometry can be woven [fibers oriented in a first direction and fibers oriented in a direction perpendicular to the first direction] and an infrared absorbing material such as carbon black.  Kubota reference claim 4 discloses that the fibers are in the form of a fabric. Paragraph 0035 of Kubota discloses that fibers incorporate high performance mechanical properties to the composite.  Joachimi and Kubota are analogous art in that both references disclose a composite comprising glass fabrics, thermoplastic polyester matrix and carbon black.  One of ordinary skill in the art before the effective filing date of the invention to utilize the woven glass fabric of Kubota as the glass fabric in Joachimi for enhanced mechanical properties.
	Joachimi teaches the claimed invention but fails to teach that fibrous reinforcing material is transparent to radiant laser energy in a range of from about 800 nm to about 1200 nm.  It is reasonable to presume that the reinforcing fibers of Joachimi are transparent to radiant laser energy in a range of from about 800 nm to about 1200 nm.  Said presumption is based upon Joachimi’s disclosure of glass fabrics as a reinforcing material.  The burden is upon Applicant to prove otherwise.  Fitzgerald, In re, 619 F.2d 67, 205 USPQ 594 (CCPA 1980).

	Regarding claims 2-3, Joachimi teaches the claimed invention but fails to teach that composite has a tensile strength of between 525 N/cm (300 lbs per inch) and 2000 N/cm (1140 lbs per inch) .  It is reasonable to presume that the ultimate tensile strength of the composite ranging between Joachimi teaches the claimed invention but fails to teach that composite has a tensile strength of between 525 N/cm (300 lbs per inch) and 2000 N/cm (1140 lbs per inch).  It is reasonable to presume that the tensile strength of the composite ranging between 525 N/cm (300 lbs per inch) and 2000 N/cm (1140 lbs per inch) is inherent to Joachimi.  Said presumption is based upon Joachimi’s disclosure a thermoplastic molding composition comprising a laser transparent thermoplastic material; a reinforcing substance and carbon black [NIR laser energy absorbing material] present in the total composition at less than 0.1 wt% [0001 and 0026-0031]. Paragraph 0024 discloses that the laser absorbing material is transparent in layers up to 5 mm thick.   Paragraphs 0032 and 0042 disclose that the laser transparent thermoplastic can include thermoplastic polyesters such as polyalkylene terephthalates wherein the thermoplastic material is transparent in a wavelength range of 700 to 1200 nm.  Paragraph 0050 discloses that the polyalkylene terephthalates can include polybutylene terephthalate or polyethylene terephthalate.  Paragraph 0007 discloses that polyesters such as polybutylene terephthalate (PBT) and polyethylene terephthalate (PET) are largely-transparent in a wavelength range of 800-1000 nm.  Paragraph 0007 discloses that polybutylene terephthalate and polyethylene terephthalate are partially crystalline thermoplastic polyester.  Applicant’s claim recites a low-crystallinity polyester.  Applicant’s claim is not specific to the degree of crystallinity of the polyester.  Examiner is corresponding the semi-crystalline polyesters of Joachimi as the low-crystallinity.  Paragraph 0109 discloses that the reinforcing substance can include glass fabrics.  The burden is upon Applicant to prove otherwise.  Fitzgerald, In re, 619 F.2d 67, 205 USPQ 594 (CCPA 1980).
 is inherent to Joachimi.  Said presumption is based upon Joachimi’s disclosure a thermoplastic molding composition comprising a laser transparent thermoplastic material; a reinforcing substance and carbon black [NIR laser energy absorbing material] present in the total composition at less than 0.1 wt% [0001 and 0026-0031]. Paragraph 0024 discloses that the laser absorbing material is transparent in layers up to 5 mm thick.   Paragraphs 0032 and 0042 disclose that the laser transparent thermoplastic can include thermoplastic polyesters such as polyalkylene terephthalates wherein the thermoplastic material is transparent in a wavelength range of 700 to 1200 nm.  Paragraph 0050 discloses that the polyalkylene terephthalates can include polybutylene terephthalate or polyethylene terephthalate.  Paragraph 0007 discloses that polyesters such as polybutylene terephthalate (PBT) and polyethylene terephthalate (PET) are largely-transparent in a wavelength range of 800-1000 nm.  Paragraph 0007 discloses that polybutylene terephthalate and polyethylene terephthalate are partially crystalline thermoplastic polyester.  Applicant’s claim recites a low-crystallinity polyester.  Applicant’s claim is not specific to the degree of crystallinity of the polyester.  Examiner is corresponding the semi-crystalline polyesters of Joachimi as the low-crystallinity.  Paragraph 0109 discloses that the reinforcing substance can include glass fabrics.  The burden is upon Applicant to prove otherwise.  Fitzgerald, In re, 619 F.2d 67, 205 USPQ 594 (CCPA 1980).

	Regarding claim 4, Joachimi teaches the claimed invention but fails to teach that composite has an ultimate tensile strength of between 200 MPa and 600 MPa.  It is reasonable to presume that the ultimate tensile strength of the composite ranging between 200 MPa and 600 MPa is inherent to Joachimi.  Said presumption is based upon Joachimi’s disclosure a thermoplastic molding composition comprising a laser transparent thermoplastic material; a reinforcing substance and carbon black [NIR laser energy absorbing material] present in the total composition at less than 0.1 wt% [0001 and 0026-0031]. Paragraph 0024 discloses that the laser absorbing material is transparent in layers up to 5 mm thick.   Paragraphs 0032 and 0042 disclose that the laser transparent thermoplastic can include thermoplastic polyesters such as polyalkylene terephthalates wherein the thermoplastic material is transparent in a wavelength range of 700 to 1200 nm.  Paragraph 0050 discloses that the polyalkylene terephthalates can include polybutylene terephthalate or polyethylene terephthalate.  Paragraph 0007 discloses that polyesters such as polybutylene terephthalate (PBT) and polyethylene terephthalate (PET) are largely-transparent in a wavelength range of 800-1000 nm.  Paragraph 0007 discloses that polybutylene terephthalate and polyethylene terephthalate are partially crystalline thermoplastic polyester.  Applicant’s claim recites a low-crystallinity polyester.  Applicant’s claim is not specific to the degree of crystallinity of the polyester.  Examiner is corresponding the semi-crystalline polyesters of Joachimi as the low-crystallinity.  Paragraph 0109 discloses that the reinforcing substance can include glass fabrics.  The burden is upon Applicant to prove otherwise.  Fitzgerald, In re, 619 F.2d 67, 205 USPQ 594 (CCPA 1980).



	Regarding claims 11-12 and 14-15, paragraph 0024 discloses that the laser-absorbing material is present in layers up to 5 mm thick. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).

6.	Claims 16 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  Applicant claims a reinforced element as recited in claim 1, further including an amorphous polyester or low-crystallinity polyester that is hydrolysis stabilized.  Also, Applicant claims a reinforced element as recited in claim 1, further including a layer of thermoplastic polymer matrix one or both exterior surfaces of the fiber reinforced element.  The closest prior art, Joachimi et al., U.S. Pre Grant Publication 2003/0130381, teaches a thermoplastic molding composition comprising a laser transparent thermoplastic material; a reinforcing substance and carbon black [NIR laser energy absorbing material] present in the total composition at less than 0.1 wt% [0001 and 0026-0031]. Paragraph 0024 discloses that the laser absorbing material is transparent in layers up to 5 mm thick.  Joachimi fails to teach or suggest that the amorphous polyester or low-crystallinity polyester that is hydrolysis stabilized.  Also, Joachimi fails to teach or suggest a layer of thermoplastic polymer matrix on one or both exterior surfaces of the fiber reinforced element.


Conclusion

7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAMIE S THOMPSON whose telephone number is (571)272-1530. The examiner can normally be reached 8:30 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Boyd, can be reached on 571-272-7783. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CAMIE S THOMPSON/Primary Examiner, Art Unit 1786